Title: To George Washington from Thomas Wharton, Jr., 10 March 1778
From: Wharton, Thomas Jr.
To: Washington, George



Sir
In Council Lancaster [Pa.] March 10th 1778

In answer to your Excellencys letter of the seventh instant I beg leave to enclose you extracts of a letter to his Excellency the President of Congress from this Council; and a representation from the Council and the General Assembly to Congress, by which you Excellency will see that attention has been given to the supplying of the army with waggons and what is the opinion of Council respecting the difficulties attending this business.
There is not any state on this continent which has been so oppressed with continental business as this has been from the beginning of the

present controversy to this hour. It’s exertions have been so zealous and unremitting that no time has been lost in enquiries after groundless charges of neglect made against it which have been generally calculated to excuse indolent or improvident officers, or to disgrace the government established in it. The amazingly difficult task which your Excellency has to perform while you are embarrassed with perpetual applications and complaints of officers who are not fully acquainted with their duty, must too forcibly convince you how near to an impossibility it is, to conduct very extensive business without the subordinate officers discharging in some sort, their duty: And it is from the example of your Excellency alone that it is believed to be possible to conduct the affairs of a large army under the difficulties which you have had to contend with; equal abilities or success in attempts of this kind are not to be expected in many instances. And this Council must acknowledge that they are not equal to the task imposed on them, if it is understood to be their duty to furnish every deputy Quarter master with four or five waggons whenever they are wanted, and to give equal attention to every other department of the state and army—This indeed seems to be expected of them: For there is at present an absolute dependance on the Council to supply the common rations of the soldiery now in this borough. An earnest desire to serve the general cause, and a Zealous attachment to its interest are the only motives which could possible induce the Council to undertake such business in any extremity.
The unparalleled patience and magnanimity with which the army under your Excellencys command, have endured the hardships attending their situation, unsupplied as they have been, thro’ an uncommonly severe winter, is an honor which posterity will consider as more illustrious, that could have been derived to them by a Victory obtained by any sudden and vigorous exertion. The latter often depends on some circumstance triffling in itself; while the former is derived from a determined perseverance thro’ the greatest difficulties which virtue and a truly patriotic spirit only can inspire. I have the honor to be with the greatest respect Your Excellencys Very humble servant

Tho. Wharton jun. Prest

